Citation Nr: 0329039	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-14 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant) had active duty service from December 
1966 to December 1970.  His service records indicate that he 
was awarded the Vietnam Service Medal.  His military 
occupational specialty was aircraft maintenance.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In September 2001, the Board remanded 
this case to the RO for additional development.  The case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACTS

1.  PTSD was not shown during service.  

2.  The veteran did not serve in combat, and any current 
diagnosis of PTSD is not based on a verified inservice 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.159, 3.303, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's appeal.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

The RO has considered this claim under the new law.  It is 
noted that in a March 2001 letter, the RO advised the veteran 
to notify the RO of any treatment he had received for PTSD, 
specifying the dates and places of treatment.  He was also 
advised that if he had any of his personnel records, he 
should send such records to the RO.  In a September 2001 
letter, the RO notified the veteran of the VCAA.  He was 
specifically notified that the RO would obtain medical 
records pertaining to treatment for his PTSD, if he 
identified such records.  In addition, he was informed that 
he should advise the RO of any VA medical treatment, so that 
the RO could obtain such records.  Further, he was informed 
that he could submit private treatment records to the RO, 
which would facilitate the completion of his claim.  

The September 2001 letter also advised the veteran that the 
RO needed more information to attempt to verify his 
stressors.  He was advised that it was necessary that he 
submit evidence to corroborate his in-service stressors.  
Specifically, he was to provide the names of the friends who 
were killed in Vietnam, the manner in which he learned of 
their deaths, his location at the time that he learned of 
their deaths, as well as the time, location, and unit to 
which he was assigned when he witnessed the death of a fellow 
airman who was hit by an airplane propeller.  He was informed 
that the more details he provided, the better the chances 
that the RO could obtain verification of the events.

In addition, the veteran was scheduled for, and attended VA 
examinations to determine whether he had PTSD and whether 
such was due to in-service stressors.  Further, the statement 
and supplemental statements of the case have notified the 
veteran of the evidence necessary to substantiate his claim, 
the evidence considered, the steps taken to assist him in 
developing his claim, and the reason for the denial.  

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  It is noted that during a May 2003 VA 
examination, the veteran reported that approximately 1 1/2 
years ago, he began receiving private psychiatric treatment 
to help with his depressed mood, disturbed sleep, and 
feelings of alienation and loneliness.  He was reportedly 
prescribed medication which helped with his anxiety and 
improved his mood.  While this information has not been 
associated with the claims file, given that the veteran's 
claimed stressors cannot be verified due to his failure to 
provide specific stressor information, there is no prejudice 
in not obtaining the private treatment records.  As the 
veteran has not provided any other information to indicate 
that there is any additional pertinent evidence that may be 
available, but absent from the record, there is no need to 
further notify the appellant of what evidence would be 
secured by VA and what evidence would be secured by the 
appellant.  Quartuccio v. Principi,16 Vet. App. 183 (2002).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To grant service connection for 
PTSD there must be a medical diagnosis of the disorder, 
credible verified evidence of an inservice stressor, and a 
medical opinion linking that verified stressor to service.  
38 C.F.R. § 3.303(f).  

The record indicates that in November 1998, the veteran filed 
a claim for entitlement to service connection for PTSD, 
alleging that he suffered numerous stressors in service, 
which led to PTSD.  He reported that he "saw [his] best 
friend killed."  He stated that "[t]here was blood all over 
the place.  And[,] there was nothing [he] could do about 
it."  He also stated that day after day, his list of friends 
became shorter and shorter, as each was killed.  

In a statement dated in March 1999, the veteran reported that 
his stressors included seeing body bags of military personnel 
in cargo planes, and a man being killed on the flight line.  
He stated that he did not recall the dates or the times of 
the incidents.  The veteran admits that he did not serve in 
combat.  

A January 1999 VA treatment report indicates that the veteran 
reported having nightmares of an incident, which occurred in 
Vietnam, where his friend died after a moving propeller hit 
him.  

A February 1999 VA treatment report indicates that the 
veteran reported that while in service, he volunteered for a 
job, where he was lifting and loading black bags.  When he 
discovered that there were dead bodies in these bags, he 
became extremely anxious and that he now has thoughts of this 
experience on a regular basis.

A report of a February 1999 VA examination indicates that the 
veteran reported that he was stationed in Vietnam for five to 
six months.  He indicates that he was never in combat, but 
that he was exposed to two stressors while in service.  He 
stated that the first stressor was while working as an 
aircraft mechanic on an airstrip, he had his back to another 
individual who walked into the propeller of an airplane.  The 
veteran heard the scream and saw blood all over the place.  
He was subsequently brought back to where he worked and given 
medication so he could relax.  The second stressor occurred 
in Cam Ranh Bay.  He was volunteering for helping on a 
mission and he found body bags.  He reportedly saw someone's 
body bag with a hand sticking out.  He stated that he did not 
see any other soldiers killed or injured.  He was diagnosed 
with depressive disorder, not otherwise specified (NOS), and 
PTSD features.  He was also diagnosed with "[p]ersonality 
disorder NOS with [b]orderline personality disorder."

The examiner's overall impression was that the veteran had 
PTSD features, consisting of nightmare and intrusive thoughts 
about the in-service incidents.  The examiner also stated 
that the veteran's short fuse, irritability, and 
suspiciousness, were also symptoms of PTSD, and might be 
related to longstanding symptoms of characterological traits.  
The examiner opined that it was impossible to discern how 
much these symptoms were related to character pathology 
versus PTSD.  

A November 1999 VA treatment report indicates that the 
veteran reported that during service, he was stationed at Cam 
Ranh Bay, where he saw a lot of body bags, as well as a man 
killed after walking into a propeller.  

The report of a May 2003 VA examination indicates that during 
the interview, the veteran no longer claimed that the deaths 
of friends or seeing body bags were contributory stressors.  
He specifically discounted re-experiencing of these events in 
nightmares, flashbacks, or intrusive thoughts and memories.  
He stated that he did not recall discussing the deaths of 
friends in the Air Force with treatment staff.  He continued 
to report nightmares and memories of seeing the body of a man 
killed by the propeller of a C-130 on the flight line at Cam 
Ranh Bay, but did not describe the victim in the interview as 
a friend or an acquaintance.  He stated that he had only 
heard of the victim and that the victim's name Frank or John.  
The veteran stated that he was walking with another man named 
"Dougherty" or "Doskie" when the accident occurred.  He 
believed that the incident occurred in January, February, or 
March 1968.  

The May 2003 VA examination noted that the veteran 
discontinued psychiatric treatment at the Brooklyn VA Medical 
Center in 2000, reporting remission of most of his symptoms.  
However, he again began to suffer from depressed mood, 
disturbed sleep, and feelings of alienation and loneliness 
about a year and a half prior to the examination and he began 
to receive private psychiatric treatment on a regular basis.  
He reported taking medication, which had helped to relieve 
his anxiety and to improve his mood somewhat.  

The examiner's assessment was that the veteran reported 
occasionally reexperiencing an in-service event in occasional 
nightmares and memories.  He did not report symptoms of 
increased arousal that met the criteria for PTSD.  He 
ascribed his social isolation to longstanding personality 
patterns, and did not report significant avoidance of 
reminders of his military service.  He did not currently 
appear to meet the diagnostic criteria for PTSD.  In 
addition, the Minnesota Multiphasic Personality Inventory 
examination revealed results that were inconsistent with the 
interview data, and could not be considered valid because 
there was a suggestion of over-reporting of pathology.  The 
diagnosis was "[d]epressive[,] [not otherwise specified], 
reflecting the same nexus of symptoms previously diagnosed as 
'features' of [PTSD] and the previously diagnosed 
[d]epressive [d]isorder [not otherwise specified]."  The 
examiner again noted that there was no finding of PTSD during 
that examination based on verified or unverified in-service 
stressors.   

The Board has considered the evidence of record and finds 
that entitlement to service connection for PTSD is not 
warranted.  The Board first notes that the veteran has 
provided conflicting statements as to his stressors, at times 
indicating that his best friend died, that he saw and carried 
body bags, and that his friend died by getting caught in an 
airplane propeller.  Later, he denied all such stressors, 
other than that someone was killed in an airplane propeller.  
He now states that he does not know the individual that was 
killed; whereas before, he claimed that this individual was 
his friend.  The veteran has not provided sufficient 
information for the RO to attempt to verify this alleged 
stressor, despite the RO's repeated requests for such 
information.  Thus, even if the veteran was diagnosed with 
PTSD, service connection cannot be established since a 
stressor cannot be verified.  Given the conflicting 
information that the veteran has provided as to alleged 
stressors, and given that he has not been able to provide 
specific information about the one stressor he now alleges 
did occur, service connection cannot be awarded.  

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



